Long, J.
This cause was in this Court at the January ' term of 1892, and is reported in 91 Mich. 571. The cause then came up on writ of error sued out by defendants, as on the trial of the case in the court below the plaintiff had verdict and judgment under the direction of *447the court. The judgment was reversed, and a new trial ordered, with .direction to the court below that the questions arising as to a completed sále of the lumber must be submitted to the determination of- the jury. The cause has been retried before a jury, and the verdict and judgment are again in favor of plaintiff. The charge is very full, and in all things fair to the defendants. The charge is given almost in the identical language of the opinion of this Court, and the facts have been found against the defendants.
Judgment is affirmed.
The other Justices concurred.